Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled January 10, 2022 have been entered. Claims 1-9 and 11-21 are currently pending. Claims 1-3 have been amended. 

Response to Arguments
Applicant's arguments filed January 10, 2022 regarding independent claims 1, 2, and 3 and their depending claims have been fully considered and are not persuasive
With regards to claim 1, Applicant disagrees that Laux even teaches a first fold.
Respectfully the Examiner disagrees. Laux clearly teaches a fold and seen the figure 2 below. Furthermore applicant did not define the term fold in the specification and while presents a definition in the remarks “"to lay one part over another part of' or "to reduce the length or bulk of by doubling" other definitions include “a crease made by folding something (such as a newspaper)” which Laux clearly teaches. Therefore, while Laux might not teach “lay one part over another” Laux does teach “a crease”. 
With regards to “flat out” Figure 2 is with respect to the pocket being in “flat out” configuration not the diaper as whole which is what required by the claim “the absorbent article is in a stretched, laid-flat configuration”. Applicant notes based on figures 1 and 2 Buell appears have a similar defect to Laux ie the pocket is flat when the diaper is laid-flat and not raised; however, Col 12 lines 23-50 state otherwise. It should be noted 
With regards to claim 2 the arguments are drawn to the amended claim now featuring a fold which has yet to be examined. Applicant essentially argues that because the “fold” of Laux and Kitaoka are not formed the same way it would not be an obvious combination. The examiner disagrees. Laux teaches a fold which separates the distal portion from the proximal portion as seen in figure 4 below additionally the proximal portion is defined by being coupled to the body facing surface while the distal portion is uncoupled. Laux fails to teach the distal portion is closer to rear waist edge. Kitaoka teaches a fold with the distal portion being free from attachment and proximal portion being coupled to article. Kitaoka teaches the distal free end may be closer the rear waist edge since the distal portion can be shorter than the proximal portion. Both create a pocket or flap and both have a coupled portion and an uncouple portion therefore the modification does not seem unobvious.
With regards to claim 3, applicant again argues Laux fails to teach a single fold, please see above for examiner’s reply. Additionally, applicant argues that the fold is not 15-20mm in length, the length being limited to the fold is new and will be addressed below.

Claim Interpretation
Regarding claims 3, 8-9, and 21 The term “‘x’ millimeters/ length or less” implies that the distance between maybe zero.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The folded length is between 15 and 20mm is new matter. The specification only states the length (81) can be about 15 or about 20mm on pages 28 and 29 there is no definite range between 15 and 20mm given or any specified criticality for this exact unclaimed range.  Of note before the addition of the fold the Examiner understood the length to be any section of the waist containment article.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laux et al. US 5904675 (hereafter referred to as Laux) in view of Buell US 5151092.
With regards to claim 1, Laux discloses an absorbent article (10) including a front waist region (12) including a front waist edge (or terminal edge, 94), a rear waist region(14) including a rear waist edge (or terminal edge, 94), a crotch region (or intermediate portion 16), a longitudinal axis (26) and a lateral axis (24) (see figure 1 and  Col. 3 lines 54-60 for the basic structure and Col. 13 lines 64-66 which discloses the terminal edges). The absorbent article comprising: a chassis (or intermediate portion 
The waist containment member comprising: a first longitudinal side edge and a second longitudinal side edge (see annotated Figure 1 below); a proximal portion coupled to the body facing surface of the chassis; a distal portion including a free edge, the distal portion being free to move with respect to the chassis when the absorbent article is in a relaxed configuration (see annotated figure 2 below). Laux discloses a “first fold” separating the proximal portion from the distal portion (see figure 2 below). Laux also discloses wherein the distal portion is coupled to the proximal portion or the body facing surface of the chassis at tack-down regions disposed proximate the first longitudinal side edge and the second longitudinal side edge and the wherein the distal portion is free to move with respect to the chassis when the absorbent article is in a relaxed configuration between the tack-down regions (Col. 13 lines 45-63).

    PNG
    media_image1.png
    363
    696
    media_image1.png
    Greyscale

Figure 1: Laux Figure 1 annotated to first and second side edges

    PNG
    media_image2.png
    404
    512
    media_image2.png
    Greyscale

Figure 2: Laux Figure 3 annotated to show proximal and distal portions
Laux fails to disclose a second and third fold (that are located in the distal portion) when the absorbent article is in a stretched, laid-flat configuration, each of the at least three folds folding the waist containment member in a direction generally parallel to the lateral axis of the absorbent article.  

Buell teaches a “hinged” /folded waist containment member thereby being in the same field of endeavor as Laux) that flexes and folds with movement (abstract and Figures 4 A-D).
Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date to have added the folds of Buell to allow for improved movement of the waist barrier of Laux.

With regards to claim 11, Laux discloses the proximal portion has a first and second edge; a distal portion including a free edge, the distal portion being free to move with respect to the chassis when the absorbent article is in a relaxed configuration (see annotated figure 2 above).

With regards to claim 13, Laux discloses the free edge of the distal portion is substantially the same distance from the rear waist edge as is the second edge of the proximal portion of the waist containment member when the absorbent article is in a stretched, laid-flat configuration (see figure 2 where the free edge of the distal portion is substantially the same distance away from the rear edge as the second edge).  

Claim(s) 2, 6-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laux et al. US 5904675 (hereafter referred to as Laux) in view of Kitaoka et al. US 6425889 B1 (hereafter referred to as Kitaoka).
claim 2, Laux discloses an absorbent article (10) including a front waist region (12) including a front waist edge (or terminal edge, 94), a rear waist region(14) including a rear waist edge (or terminal edge, 94), a crotch region (or intermediate portion 16), a longitudinal axis (26) and a lateral axis (24) (see figure 1 and  Col. 3 lines 54-60 for the basic structure and Col. 13 lines 64-66 which discloses the terminal edges). 
The absorbent article comprising: a chassis (or intermediate portion 16) including an absorbent body (32), the chassis including a body facing surface (or topsheet 28); and a waist containment member (or waist pocket member 80) disposed on the body facing surface of the chassis (Figure 1 and Col. 3 lines 60-65 which disclose the structure of the chassis and placement of the waist containment feature, additionally Figure 3 shows attachment of the waist containment feature to the top sheet).  The placement of the waist containment member (or waist pocket member 80) is located in the rear section of the diaper as indicated in figure 1 (Col 3 lines 55-60 disclose that element 14 is the rear waist of the diaper and the figure 1 shows the pocket displayed in the rear waist region.)
The waist containment member comprising: a first longitudinal side edge and a second longitudinal side edge (see annotated Figure 3 below); a proximal portion coupled to the body facing surface of the chassis the proximal portion has a first and second edge; a distal portion including a free edge, the distal portion being free to move with respect to the chassis when the absorbent article is in a relaxed configuration (see annotated figure 4 below). The second edge of the proximal portion of the waist containment member forming a fold which defines a transition between the proximal 

    PNG
    media_image1.png
    363
    696
    media_image1.png
    Greyscale

Figure 3: Laux Figure 1 annotated to first and second side edges

    PNG
    media_image3.png
    488
    867
    media_image3.png
    Greyscale

Figure 4: Laux Figure 3 annotated to show proximal and distal portions and first and second edge of the proximal portion and free edge of distal portion
Laux fails to disclose the free edge of the distal portion being closer to the rear waist edge Page 2 of 13Application No. 15/556,721Amendment dated August 19, 2020Reply to Office Action of June 23, 2020than is the first edge of the proximal portion of the waist containment member when the absorbent article is in a stretched, laid-flat configuration.
Kitaoka teaches an absorbent article (abstract) with a waist containment (Col. 2 lines 53-67) feature there by being in the same field of endeavor as Laux. Kitaoka teaches the waist containment member / foamed member’s (6) distal end may be closer to the rear waist edge (Figure 5, Col. 4 lines 11-18, see figure 5 below). This provides improved leak protection (Col.1 lines 34-38) and Figures 2 and 5 show known variations of the feature (Col. 1 line 65- Col.2 line 8 which gives the dimensions). 

    PNG
    media_image4.png
    704
    617
    media_image4.png
    Greyscale

Figure 5: Kitaoka distal and proximal portions and transitional fold
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the waist containment of Laux with the one taught by 


With regards to claim 6, Laux discloses waist containment member further comprises at least one elastic member (see figure 3, element 110 and Col. 12 lines 6-16).  

With regards to claim 7, Laux discloses wherein the distal portion of the waist containment member includes the at least one elastic member (see figure 3, element 110 and Col. 12 lines 6-16).  

With regards to claims 8-9, Laux fails to disclose the free edge of the distal portion of the waist containment member is about 50.0 millimeters or less from the rear waist edge of the absorbent article when the absorbent article is in the stretched, laid-flat configuration per claim 8; and 40.0 millimeters or less from the rear waist edge of the absorbent article when the absorbent article is in the stretched, laid-flat configuration per claim 9. 
However the free edge is movable (as seen in office action figure 4 above); therefor the free edge’s position could vary. Additionally the waist containment member’s overall is attached on the edge of the diaper. The length of the waist containment member’s distal portion must be no more than 50 millimeter when extended to include the distance from the edge. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the waist containment of Laux with the length as taught by Kitaoka in order to provide improved containment. Laux teaches the waist containment structure is attached at the edge and Kitaoka teaches the length of the distal portion maybe up to 35 mm to provide improve containment thereby meeting the claim limitations. 

With regards to claim 12, Laux discloses the free edge of the distal portion is substantially the same distance from the rear waist edge as is the second edge of the proximal portion of the waist containment member when the absorbent article is in a stretched, laid-flat configuration (see figure 4 above where the free edge pf distal portion is substantially the same distance away from the rear edge as the second edge).  

With regards to claim 14, Laux discloses the distal portion includes a laminate section, the laminate section being near the free edge of the distal portion (Col. 16 lines 

With regards to claim 15, Laux discloses wherein the waist containment member further comprises at least one elastic member, the at least one elastic member being disposed in the laminate section of the distal portion of the waist containment member (Col. 16 lines 23-41 which disclose the elastic is in a laminate section and Figure 3 shows at least one elastic in the free edge of the distal portion).  
  
With regards to claim 16, Laux discloses the waist containment member comprises at least three elastic members, the at least three elastic members being disposed in the laminate section of the distal portion of the waist containment member (Col. 16 lines 23-41 which disclose the elastic is in a laminate section and Figure 3 shows at least three elastics in the free edge of the distal portion).  
  
With regards to claim 17, Laux discloses the chassis further comprises a bodyside liner (or topsheet 28) and an outer cover (or backsheet 30), the absorbent body being disposed between the bodyside liner and the outer cover (Col. 5 lines 39-41).  

With regards to claim 18, Laux discloses the bodyside liner includes a body facing surface (inherent that the body side liner has two sides and Col. 6 lines 1-3), and wherein the proximal portion of the waist containment member is coupled to the body facing surface of the bodyside liner (Figure 1 and Col. 3 lines 60-65 which disclose the 

With regards to claim 19, Laux discloses a pair of containment flaps including a first containment flap and a second containment flap, the first containment flap being on a first side of the longitudinal axis and the second containment flap being on a second side of the longitudinal axis (or leg barrier flaps Col. 6 line 57- Col. 7 line 34 which disclose the placement of the leg barrier flaps), the first and second containment flap each comprising: a base portion including a proximal end and a distal end; and a projection portion configured to extend away from the body facing surface of the chassis in at least the crotch region when the absorbent article is in a relaxed condition, the projection portion being separated from the base potion at the proximal end of the base portion (Col. 6 line 57- Col. 7 line 42 which disclose the placement of the leg barrier flaps and that they have a base and projection).  

With regards to claim 20, Laux discloses the proximal portion of the waist containment member is disposed over the base portion of the first and second containment flaps (Col 25 line 63- Col. 26 lines 37 disclose that the waist containment may or may not intersect the containment flaps or leg barrier flaps allowing for multiple embodiments).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Laux et al. US 5904675 (hereafter referred to as Laux) in view of Kitaoka et al. US 6425889 B1. (hereafter referred to as Kitaoka) as applied to claim 2 in further view of Buell US 5151092.
With regards to claims 4 and 5, Laux and Kitaoka teach claim 2 see above. Laux and Kitaoka fails to disclose waist containment member includes at least four folds when the absorbent article is in a stretched, laid-flat configuration, each of the at least four folds folding the waist containment member in a direction generally parallel to the lateral axis of the absorbent article per claim 4 and wherein the distal portion of the waist containment member includes the at least four folds per claim 5 when the absorbent article is in a stretched, laid-flat configuration, each of the at least three folds folding the waist containment member in a direction generally parallel to the lateral axis of the absorbent article.  
However Laux clearly teaches the waist containment member to have a fold that is parallel to the lateral axis (see figure 3). Kitaoka also clearly teaches a fold (see figures 2 and 5).
Buell teaches a “hinged” /folded waist containment member thereby being in the same field of endeavor as Laux and Kitaoka that flexes and folds with movement (abstract and Figures 4 A-D).
Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date to have added the folds of Buell to allow for improved movement of the waist barrier of Laux.

Claim(s) 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Laux et al. US 5904675 (hereafter referred to as Laux) in view of Kitaoka et al. US 6425889 B1. (hereafter referred to as Kitaoka) and in further view of Glaug et al. US 6258076 B1 (hereafter refered to as Glaug).

With regards to claim 3, Laux discloses an absorbent article (10) including a front waist region (12) including a front waist edge (or terminal edge, 94), a rear waist region(14) including a rear waist edge (or terminal edge, 94), a crotch region (or intermediate portion 16), a longitudinal axis (26) and a lateral axis (24) (see figure 1 and  Col. 3 lines 54-60 for the basic structure and Col. 13 lines 64-66 which discloses the terminal edges). The absorbent article comprising: a chassis (or intermediate portion 16) including an absorbent body (32), the chassis including a body facing surface (or topsheet 28); and a waist containment member (or waist pocket member 80) disposed on the body facing surface of the chassis (Figure 1 and Col. 3 lines 60-65 which disclose the structure of the chassis and placement of the waist containment feature, additionally Figure 3 shows attachment of the waist containment feature to the top sheet). 
The waist containment member comprising: a first longitudinal side edge and a second longitudinal side edge (see annotated Figure 1 above); a proximal portion coupled to the body facing surface of the chassis; a distal portion including a free edge, the distal portion being free to move with respect to the chassis when the absorbent article is in a relaxed configuration (see annotated figure 3 below). The proximal portion having a proximal portion length in a longitudinal direction and the distal portion having a distal portion length in a longitudinal direction and the distal portion length being longer than the proximal portion length (see figure 3 below where the distal portion is 
Laux fails to teach the waist containment member has a folded longitudinal length of between 15.0 mm and 20.0 mm. Additionally, Laux fails to teach the free edge (of the distal portion) is 40 millimeters or less from the rear waist edge and that the waist containment member is offset from the rear waist edge. 
However, the free edge is movable (see office action figure 2 above); therefor the free edge’s position or distance from the rear waist edge could vary in length. Additionally, the waist containment member overall may be but is not required to be attached on the waist edge of the diaper (Laux Col. 12 lines 39-42). 
 Kitaoka teaches an absorbent article (abstract) with a waist containment (Col. 2 lines 53-67) feature there by being in the same field of endeavor as Laux. Kitaoka teaches the waist containment member / foamed member 6’s distal end (6b) may be closer to the rear waist edge (Figure 5, Col. 4 lines 11-18). This provides improved leak protection (Col. 1 lines 34-38). Figures 2 and 5 show known variations of the feature and that the length of the waist containment member maybe 5-10 mm or 25-35 mm (Col. 1 line 65- Col. 2 line 8 which gives the dimensions). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Laux and Kitaoka fail to teach the waist containment member is off set from the waist rear edge. 
Glaug teaches an absorbent article with a waist containment barrier (abstract) feature there by being in the same field of endeavor as Laux and Kitaoka. Glaug shows clearly in figures 5 and 6 that the barrier may be offset from the waist edge.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have moved the waist containment member slightly away from the waist edge since for ease of manufacturing to provide clearance so that the waist containment member is not accidently applied off the diaper’s edge.

claim 21, Laux discloses wherein the waist containment member is offset from rear waist edge by a distance less than the folded longitudinal length of the waist containment member. Laux discloses the offset may be zero which meets the claim that the offset be less than the folded longitudinal length of the waist containment member (Col. 12 lines 39-42 and see figure 5 below).



    PNG
    media_image2.png
    404
    512
    media_image2.png
    Greyscale

Figure 5: Laux Figure 3 annotated to show proximal and distal portions

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781      
                                                                                                                                                                                                  /ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781